Citation Nr: 1122872	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected patellofemoral compartment degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2005 and July 2006 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office Lincoln, Nebraska (the RO) which granted service connection for patellofemoral compartment degenerative joint disease of the left knee and service connection for degenerative joint disease of the right knee, respectively.  

The Veteran perfected timely appeals as to the initial disability ratings assigned to each knee disability.  In May 2009, the Board denied increased ratings for each knee, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter to the Board.

In May 2010, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In light of the instructions of the June 2010 Court-adopted JMR, the Board remanded the Veteran's claims for additional evidentiary development in June 2010.  The Veteran's claims were returned and the Board again remanded the issues in December 2010.  The Veteran's claims have since returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted in the Introduction above, the parties agreed that the Board wrongly construed the May 2005 and June 2006 VA examiners statements concerning additional limitation of motion of both knees after repetitive use and during flare-ups as per the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See January 2010 Joint Motion for Remand.  

The Veteran was provided a VA examination in July 2010, the report of which has been associated with the Veteran's VA claims file.  The July 2010 VA examiner stated that, concerning additional loss of range of motion during flare-ups, he "could not determine additional limitation following repetitive use during flare-ups, as this would be speculation."  

The Court has noted that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Unfortunately, there was no further explanation for why the examiner could not give an opinion.

The Veteran was afforded a VA examination in January 2011.  The January 2011 VA examiner noted loss of range of motion for the bilateral knees, but on repeat testing the Veteran did not have additional loss of range of motion for either knee,  but pain in the left knee was noted.  The examiner stated he could not determine if there was additional loss of range of motion during a flare-up because the Veteran was not having a flare up at that time.  

The Board notes the Veteran has had multiple VA examinations, none of which occurred during a flare-up of his knee pain.  As it is difficult at a VA examination to assess the pain the Veteran has during a flare-up, when he is not currently having one, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs.  The severity of the Veteran's knee problems can be documented at that time.  To the degree that it is possible, the Veteran should be scheduled for a knee examination during a flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994).

Although the case has been remanded before, the Board observes that the Veteran's VA examinations have not adequately addressed the issue of functional loss for either knee.  As such, the Board will attempt to focus the VA examiner's opinion on the issue of functional impairment.  In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  These specific factors should be addressed in a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to determine the current severity of his bilateral knee disorders.  To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of knee pain.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  The examiner must identify all functional impairment in addition to limitation of motion, with particular attention to additional loss due to pain on motion, flare-ups, weakness, and fatigability.  In addition to any other opinions provided, the examiner should specifically address the following:

a)  What the Veteran's range of motion is due to his bilateral knee disorders.  Please list at what degree pain begins.

b)  Whether the Veteran suffers from functional impairment of either knee due to any of the DeLuca factors mentioned above, to include pain, weakness, excess fatigability, and incoordination.  See DeLuca, supra; 38 C.F.R. §§ 4.40 and 4.45.

c)  Whether there is any functional impairment to either of the Veteran's knees during a flare-up.  If the Veteran is not currently having a flare-up and the examiner cannot give an opinion without resorting to mere speculation, he or she should state this and offer a rationale for why an opinion would be speculation.

As noted above, if the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; there is an absence of documentation in outpatient records; or other testing is needed.)

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims, taking into account all evidence obtained since the March 2011 supplemental statement of the case.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

